*1059Defendant was charged in a four-count indictment with the crimes of burglary in the third degree, attempted burglary in the third degree, criminal possession of stolen property in the fifth degree and criminal trespass in the third degree. Pursuant to a plea agreement, defendant pleaded guilty as charged, waived his right to appeal and executed a written waiver thereof. Defendant was sentenced in accordance with the plea agreement to concurrent prison terms of 2 to 4 years on the first two counts of the indictment, one year for the third count and 90 days for the fourth count, with all sentences to run concurrently. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon reviewing the record, counsel’s brief and defendant’s pro se submission, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, PJ., Peters, Lahtinen, Malone Jr. and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.